United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OVERTON BROOK VETERANS MEDICAL
CENTER, Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-620
Issued: August 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 27, 2012 appellant filed a timely appeal from the December 8, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding an overpayment
of compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an $11,045.77 overpayment of
compensation; and (2) whether OWCP abused its discretion by refusing to waive recovery of the
overpayment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that by early 2002 appellant, then a 33-year-old patient services
assistant, sustained bilateral cubital tunnel syndrome, bilateral carpal tunnel syndrome and
bilateral lesions of his ulnar nerves due to the performance of his repetitive work duties.
In an April 10, 2007 award of compensation, OWCP granted appellant schedule awards
for 23 percent permanent impairment of his left arm and 20 percent permanent impairment of his
right arm. The awards ran for 134.16 weeks from December 14, 2006 to July 10, 2009. It was
based on an impairment calculation made under the standards of the fifth edition of American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)
(5th ed. 2001).
On March 12, 2009 Dr. Ronald H. Blum, a Board-certified orthopedic surgeon serving as
an OWCP medical adviser, reviewed additional medical evidence and determined that appellant
then had 31 percent permanent impairment of his left arm and 20 percent permanent impairment
of his right arm under the standards of the fifth edition of the A.M.A., Guides.
OWCP issued a July 20, 2009 decision granting appellant a schedule award for an
additional eight percent permanent impairment of his left arm.2 The award ran from
December 11, 2008 to January 1, 2010.3
On July 1, 2010 Dr. Blum provided a new calculation of appellant’s arm impairment
under the standards of the sixth edition of the A.M.A., Guides.4 He determined that appellant
had an eight percent permanent impairment of his left arm under these standards.5
In a July 15, 2010 decision, OWCP determined that appellant was not entitled to any
schedule award compensation for additional permanent impairment as the evidence did not
establish more than 31 percent permanent impairment of his left arm and the 20 percent
permanent impairment of his right arm.
In a September 28, 2010 decision, an OWCP hearing representative affirmed the July 15,
2010 decision but indicated that appellant was not entitled to receive the July 20, 2009 schedule
award for an eight percent right arm impairment because it was calculated under the fifth edition
of the A.M.A., Guides rather than under the sixth edition of the A.M.A., Guides. The hearing

2

As it was determined that appellant had 31 percent left arm impairment and he had already received a schedule
award for 23 percent left arm impairment, he was entitled to receive a schedule award for the difference between
these percentages.
3

In its award of compensation, OWCP suggested that the schedule award was calculated under the sixth edition
of the A.M.A., Guides. However, it was actually based on a calculation made by Dr. Blum under the fifth edition of
the A.M.A., Guides. In connection with the award, appellant received compensation in the amount of $11,045.77.
4

Dr. Blum indicated that he had reviewed an April 13, 2010 report of Dr. Roshan Sharma, an attending Boardcertified physical medicine and rehabilitation physician.
5

Dr. Blum also determined that appellant had an eight percent permanent impairment of his right arm.

2

representative remanded the case to OWCP in order to issue a preliminary determination
regarding an overpayment in the amount of $11,045.77.6
In a May 12, 2011 letter, OWCP advised appellant of its preliminary determination that
he received an $11,045.77 overpayment of compensation because he received schedule award
compensation to which he was not entitled. It also made a preliminary determination that he was
not at fault in the creation of the overpayment. Regarding the creation of the overpayment,
OWCP stated that appellant “received a schedule award by decision dated July 20, 2009, which
awarded you an eight percent impairment of your left upper extremity under [the fifth edition of
the A.M.A., Guides].7 Effective May 1, 2009, OWCP began using the sixth edition of the
A.M.A., Guides; therefore, the decision on July 29, 2009 was issued in error because it was based
on the fifth edition.”
OWCP advised appellant that he could submit evidence challenging the fact, amount or
finding of fault and request waiver of the overpayment. It informed him that he could submit
additional evidence in writing or at a prerecoupment hearing, but that a prerecoupment hearing
must be requested within 30 days of the date of the written notice of overpayment. OWCP
requested that appellant complete and return an enclosed financial information questionnaire
within 30 days even if he was not requesting waiver of the overpayment.
Appellant submitted a completed financial information questionnaire and requested
waiver of the overpayment. He requested a prerecoupment hearing with an OWCP hearing
representative that was scheduled for September 28, 2011.
In an October 18, 2011 decision, OWCP determined that appellant abandoned the
prerecoupment hearing that had been scheduled for September 28, 2011. It indicated that he
failed to appear for the hearing and did not contact it before or after the scheduled hearing to
explain his failure to appear.
In a December 8, 2011 decision, OWCP determined that appellant received an
$11,045.77 overpayment of compensation.8 It further found that he was not at fault in the
creation of the overpayment but that the overpayment was not subject to waiver. OWCP noted
that, although appellant completed a financial information questionnaire, the information was
“not specific enough to determine the claimant’s ordinary and necessary expenses” and,
therefore, the overpayment was declared due and payable in full.

6

In a March 10, 2011 decision, OWCP again affirmed its July 15, 2010 decision.

7

Appellant received $11,045.77 of schedule award compensation in connection with the July 20, 2009 award of
compensation for an eight percent impairment of his right arm.
8

OWCP stated that its December 8, 2011 decision superceded its October 18, 2001 decision. It found that, even
though it had properly determined that appellant abandoned the prerecoupment telephone hearing scheduled for
September 28, 2011, it still was required to issue a final decision on the overpayment matters, including fact and
amount of the overpayment and appellant’s request for waiver.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.9 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”10
The schedule award provision of FECA11 and its implementing regulations12 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. The A.M.A., Guides has
been adopted by the implementing regulations as the appropriate standard for evaluating
schedule losses.13
The effective date of the sixth edition of the A.M.A., Guides is May 1, 2009.14 If a
claimant who has received a schedule award calculated under a previous edition of the A.M.A.,
Guides is entitled to additional benefits, the increased award will be calculated according to the
sixth edition. Should the subsequent calculation result in a percentage of impairment lower than
the original award, a finding should be made that the claimant has no more than the percentage
of impairment originally awarded, that the evidence does not establish an increased impairment
and that OWCP has no basis for declaring an overpayment. Awards made under a previous
edition of the A.M.A., Guides should not be reconsidered merely on the basis that the A.M.A.,
Guides have changed.15
It is well established that, once OWCP accepts a claim, it has the burden of justifying the
termination or modification of compensation benefits. This holds true where, as here, OWCP
later decides that it erroneously accepted a claim. In establishing that, its prior acceptance was
erroneous, OWCP is required to provide a clear explanation of the rationale for rescission.16
OWCP’s procedures specify that a final decision of OWCP must include findings of fact
and provide clear reasoning which allows the claimant to “understand the precise defect of the
9

5 U.S.C. § 8102(a).

10

Id. at § 8129(a).

11

Id. at § 8107.

12

20 C.F.R. § 10.404 (1999).

13

Id.

14

FECA Bulletin No. 09-03 (issued March 15, 2009).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7(b)(4) (January 2010); FECA Bulletin No. 09-03 (issued March 15, 2009).
16

John W. Graves, 52 ECAB 160, 161 (2000).

4

claim and the kind of evidence which would tend to overcome it.”17 These requirements are
supported by Board precedent.18
ANALYSIS -- ISSUE 1
The Board finds that OWCP did not adequately explain the basis for its finding that
appellant received an $11,045.77 overpayment of compensation. Prior to the issuance of its
May 12, 2011 preliminary overpayment notice, OWCP had not issued a formal decision
rescinding a portion of his entitlement to schedule award compensation for his left arm.19 As
noted, before it modifies an award of compensation it must clearly explain the basis for such
modification.20 Through the overpayment determination, it effectively rescinded a portion of
appellant’s entitlement to schedule award compensation, but it did not adequately explain the
basis for such decision. In its May 12, 2011 preliminary overpayment notice, OWCP briefly
discussed a July 1, 2010 report of Dr. Blum, a Board-certified orthopedic surgeon serving as an
OWCP medical adviser, which contained impairment calculations made under the standards of
the sixth edition of the A.M.A., Guides. It ostensibly used these calculations as the basis for its
overpayment determination, but it did not provide an explanation of the calculations provided by
Dr. Blum or otherwise establish the correctness of the calculations.
In the preliminary overpayment letter and final overpayment decision, OWCP pointed out
that it should have applied the standards of the sixth edition of the A.M.A., Guides, rather than
the standards of the fifth edition, when it granted appellant an additional schedule award for an
eight percent right impairment on July 20, 2009, i.e., after the May 1, 2009 effective date of the
sixth edition.21 However, it did in fact apply the fifth edition of the A.M.A., Guides in granting
appellant additional schedule award compensation on July 20, 2009 and it did not address the
applicability of its procedure which provides that, if a subsequent calculation of a schedule
award under a later edition of the A.M.A., Guides results in a lower percentage of impairment
than that derived under an earlier edition, a finding should be made that the claimant has no more
than the percentage of impairment originally awarded and there is no basis for declaring an
overpayment.22 OWCP did not discuss this portion of its applicable procedure in either its
preliminary overpayment notice or its final overpayment decision or adequately explain why it
was not applicable to the facts of the present case.
Under these circumstances, appellant would not adequately understand, with respect to
the creation of the claimed overpayment, the precise defect of his claim and the kind of evidence

17

See Federal (FECA) Procedure Manual, supra note 15, Disallowances, Chapter 2.1400.4 (July 1997).

18

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

19

In a September 28, 2010 decision, an OWCP hearing representative suggested that an overpayment should be
declared, but the hearing representative actually affirmed OWCP’s July 15, 2010 decision, which found that
appellant was entitled to the compensation he had already received for his arm impairment.
20

See supra note 16.

21

See supra note 14.

22

See supra note 15.

5

which would tend to overcome it.23 OWCP did not adequately justify or explain its effective
rescission of a portion of his entitlement to schedule award compensation which in turn served as
the basis for the claimed overpayment.24 The case will be remanded to OWCP for further
development concerning the applicable procedures and fact of overpayment.25 After such
development as it deems necessary, OWCP should issue an appropriate decision on the
overpayment matters at issue in the present case.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
properly determined that appellant received an $11,045.77 overpayment of compensation and
whether OWCP abused its discretion by refusing to waive recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the December 8, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with decision of the Board.
Issued: August 10, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

23

See supra notes 17 and 18.

24

See J.T., Docket 11-1164 (issued February 22, 2012).

25

Given the Board’s disposition of the first issue of this case, it is premature to address the second issue at the
present time.

6

